Exhibit 99.1 FOR IMMEDIATE RELEASE DEL GLOBAL TECHNOLOGIES REPORTS FISCAL 2 Q2 FY 2008 Highlights Versus Q2 FY 2007 ·Net sales up 11.7% to $29.9 million ·Net income of $1.4 million, or $.06 per share ·Consolidated backlog rose to $29.4 million Franklin Park, IL – February 26, 2008 Del Global Technologies Corp. (OTCBB: DGTC) (“Del Global” or “the Company”) today announced financial results for its fiscal 2008 second quarter and six months ended January 26, 2008. Consolidated net sales for the fiscal 2008 second quarter rose 11.7% to $29.9 million from $26.8 million in the second quarter of fiscal 2007, due to a continued trend of increased sales at the Medical Systems Group. At the Medical Systems Group, net sales rose 13.9% to $27.2 million compared to the prior year’s second quarter, the result of higher international sales volume for several medical system product lines, particularly the Apollo line. Sales at the Power Conversion Group (“RFI”) decreased slightly during the second quarter of fiscal 2008 to $2.7 million, a result of weaker sales bookings during the period. Improved margins at RFI offset a slight decrease in margins at the Medical Systems Group, resulting in a consolidated gross margin of 25.1%, roughly equal to the previous year’s second quarter gross margin of 25.2%. At the Medical Systems Group, gross margin for the period decreased slightly to 24.0% from 24.5% in the prior year’s second quarter, due to a minor increase in production costs and increased sales returns. Gross margin at RFI improved to 35.9% from 31.2% in the fiscal 2007 second quarter, due to reduced production costs and increased margins on a number of products. Total operating expenses increased to 16.3% of net sales from 15.7% of net sales in the same period one year ago, the result of higher selling, general and administrative expenses, and increased research and development spending.
